DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of DianKoV (U.S. 10766141). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of DianKoV (U.S. 10766141) obviously reads on the claims of the present case as follows:
Regarding claim 1, DianKoV (U.S. 10766141) discloses a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors, cause one or more computing systems to perform a method for operating a robotic system to transfer an object from a source to a destination (DianKoV, claim 1), the method comprising:
deriving a motion plan based on image data representative of the source, wherein the motion plan includes one or more portions for operating (1) a robot configured to grip the object and (2) a lateral transfer mechanism including a transfer tray configured to move laterally between the source and the destination (DianKoV, claim 1); 
implementing a tray placement portion of the motion plan for operating the picking robot to place the object on the transfer tray that has moved toward the source (DianKoV, claim 1); and 
implementing a destination transfer portion of the motion plan for operating the lateral transfer mechanism to laterally move the transfer tray for moving the object to the destination (DianKoV, claim 1). 
Regarding claim 2, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein the method further comprises implementing a stopper placement portion of the motion plan for positioning a stopper such that the stopper contacts the object on the transfer tray and causes the object to drop onto the destination when the transfer tray moves toward the destination (DianKoV, claim 2).
Regarding claim 3, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein the method further comprises implementing a stopper placement portion of the motion plan based on one or more tray locations for:
disengaging a stopper to allow the object to pass by the stopper while the transfer tray moves toward the destination (DianKoV, claim 3); and 
engaging the stopper to contact the object and cause the object to drop onto the destination while the transfer tray moves away from the destination (DianKoV, claim 3). 
Regarding claim 4, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 3, wherein the method further comprises implementing a stopper alignment portion of the motion plan for moving the stopper along a horizontal direction and aligning an edge of the stopper over a drop location (DianKoV, claim 4).
Regarding claim 5, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein the image data representative of the source is first image data (DianKoV, claim 5); and further comprising: 
deriving a destination placement portion of the motion plan based on second image data and third image data, wherein the destination placement portion is for operating a packing robot, wherein the second image data depicts the destination when the transfer tray is over the source, and wherein the third image data depicts the object on the transfer tray when the transfer tray is over the destination (DianKoV, claim 5).
Regarding claim 6, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 5, wherein the method further comprises implementing the destination placement portion for operating the packing robot to: pick the object from the transfer tray when the transfer tray is adjacent to or above the destination; and place the object onto the destination (DianKoV, claim 6). 
Regarding claim 7, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein the method further comprises implementing a source reloading portion of the motion plan for replacing a container at the source after placing the object on the transfer tray and/or while the transfer tray moves toward the destination (DianKoV, claim 7). 
Regarding claim 8, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein the method further comprises detecting a clearing event representative of the object reaching a targeted object height above a placement surface height of the transfer tray, wherein the detection of the clearing event is based on a triggering event from one or more area sensors (DianKoV, claim 8). 
Regarding claim 9, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein the method further comprises: accessing next image data representative of the source while the transfer tray is adjacent to the destination; deriving a next motion plan for operating the picking robot and the lateral transfer mechanism based on the next image data while the transfer tray is over the destination; and implementing a portion of the next motion plan for operating the picking robot to grip and lift a next object from the source while the transfer tray is over the destination (DianKoV, claim 9).
Regarding claim 10, DianKoV (U.S. 10766141) discloses the non-transitory computer-readable storage medium of claim 1, wherein a timing for moving the transfer tray is based on additional image data from a source sensor and/or a tracked height of an end-effector of the picking robot (DianKoV, claim 10). 
Regarding claim 11, DianKoV (U.S. 10766141) discloses a method of operating a robotic system to transfer an object from a source to a destination, the method comprising: 
deriving a motion plan based on image data representative of the source, wherein the motion plan includes one or more portions for operating (1) a robot configured to grip the object and (2) a lateral transfer mechanism including a transfer tray configured to move laterally between the source and the destination (DianKoV, claim 11).
 implementing a first portion of the motion plan for operating the picking robot to grip and lift the object from the source and to place the object on the transfer tray that has moved toward the source(DianKoV, claim 11). and 
implementing a second portion of the motion plan for operating the lateral transfer mechanism to laterally move the transfer tray toward the destination with the object thereon (DianKoV, claim 11). 
Regarding claim 12, DianKoV (U.S. 10766141) discloses the method of claim 11, wherein deriving the motion plan includes deriving a picking portion of the motion plan for operating the picking robot to vertically transfer the gripped object (DianKoV, claim 12).
Regarding claim 13, DianKoV (U.S. 10766141) discloses the method of claim 11, wherein: 
the motion plan includes one or more portions for operating a stopper configured to engage the object on the transfer tray during lateral movement thereof (DianKoV, claim 13); and 
further comprising implementing a stopper placement portion of the motion plan for positioning the stopper to engage the object such that when the transfer tray moves toward or away from the destination, the stopper contacts the object thereon and causes the object to slide off the transfer tray and drop onto the destination (DianKoV, claim 13). 
Regarding claim 14, DianKoV (U.S. 10766141) discloses the method of claim 11, further comprising: 
deriving a destination placement portion of the motion plan based on second image data and third image data, wherein the destination placement portion is for operating a packing robot, wherein the second image data depicts the destination, and wherein the third image data depicts the object on the transfer tray (DianKoV, claim 14); and 
implementing the destination placement portion for operating the packing robot to (1) pick the object from the transfer tray when the transfer tray is adjacent to or above the destination, and (2) place the object onto the destination (DianKoV, claim 14). 
Regarding claim 15, DianKoV (U.S. 10766141) discloses an object transfer system comprising: a robot configured to grip and lift an object from a source; and a lateral transfer mechanism configured to transfer a transfer tray from the source to a destination for transferring the object (DianKoV, claim 15).  
Regarding claim 16, DianKoV (U.S. 10766141) discloses the object transfer system of claim 15, wherein: 
the transfer tray is transferable to be positioned over the source and the destination (DianKoV, claim 16); and 
a placement mechanism configured to engage the object and place the object on the destination, wherein the placement mechanism includes a stopper located above the transfer tray and configured to engage the object on the transfer tray during lateral transfer of the object (DianKoV, claim 16). 
Regarding claim 17, DianKoV (U.S. 10766141) discloses the object transfer system of claim 16, wherein the transfer tray includes slots extending below a top surface of the transfer tray and along a direction parallel to lateral movement of the transfer tray (DianKoV, claim 17). 
Regarding claim 18, DianKoV (U.S. 10766141) discloses the object transfer system of claim 16, wherein the stopper is a fork-style stopper including extensions that extend below the top surface of the transfer tray and into the slots (DianKoV, claim 18).
Regarding claim 19, DianKoV (U.S. 10766141) discloses the object transfer system of claim 16, wherein: 
the picking robot includes an end-effector having a set of suction cups configured to contact a top surface of the object, the end-effector configured to create a vacuum condition between the set of suction cups and the top surface of the object for gripping the object (DianKoV, claim 19); and 
the transfer tray is a perforated-surface transfer tray having depressions on a top surface thereof configured to prevent vacuum conditions when a subset in the set of suction cups contact the top surface of the transfer tray (DianKoV, claim 19).
Regarding claim 20, DianKoV (U.S. 10766141) discloses the object transfer system of claim 15, further comprising a packing robot configured to grip and lift the object from the transfer tray and place the object on the destination (DianKoV, claim 20).  

Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664